t c summary opinion united_states tax_court scott thomas and jennifer gundry petitioners v commissioner of internal revenue respondent docket no 9543-00s filed date scott thomas and jennifer gundry pro_se daniel j parent for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issues for decision are whether respondent is barred or precluded from making an assessment against petitioners for an erroneous refund and if respondent is not so barred whether petitioners are entitled to an abatement of the interest on the deficiency under sec_6404 e some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petition was filed was suisun california petitioners filed a timely joint federal_income_tax return for attached to their return were three internal_revenue_service irs forms w-2 wage and tax statement for salaries and wages earned by petitioners during that totaled dollar_figure in addition third-party payers reported to the irs through information returns income payments to petitioners during totaling dollar_figure for interest and dividends on their federal_income_tax return for petitioners did not report the dollar_figure dividend and interest_income on line of the return for wages and salaries petitioners reported dollar_figure in wage and salary income rather than the dollar_figure shown on the irs forms w-2 they had received however on page of their return petitioners reported dollar_figure in income which approximated the dollar_figure in wage and salary income the difference of dollar_figure was not explained at trial petitioners calculated the tax on their return based on income of dollar_figure after allowing for deductions and exemptions their tax_liability was dollar_figure petitioners had prepaid dollar_figure through taxes withheld on their wages and thus their return showed a balance due of dollar_figure petitioners paid this amount sometime thereafter petitioners received from respondent a check for the refund of taxes in the amount of dollar_figure at trial counsel for respondent advised the court that the dollar_figure refund was based on respondent's erroneous reliance on the wage income amount of dollar_figure that was shown on line of petitioners’ return and based on such income amount petitioners had overpaid their taxes for which a refund for overpayment was made to petitioners respondent thereafter issued the notice_of_deficiency upon which this case is based to rectify the obvious error by respondent and determined a deficiency based on petitioners' correct wage income plus the interest and dividend income petitioners failed to report on their return the notice_of_deficiency is based on dollar_figure in wage income counsel for respondent at trial agreed that this amount excludes wage income earned by petitioner jennifer gundry in the amount of dollar_figure which respondent inadvertently failed to include in the notice_of_deficiency respondent did not file an answer to assert an increased deficiency for this omitted income and conceded that amount at trial petitioners contend that even though they incorrectly reported the amount of their wage and salary income on page of their return the second page of their return and their computation of tax was based on the correct amount of their wage and salary income but admittedly did not include the dollar_figure in dividend and interest_income therefore petitioners contend that since respondent remitted dollar_figure to them as the refund of an overpayment respondent is precluded from issuing a notice_of_deficiency simply to rectify an error that respondent committed petitioners further contend that the interest on the deficiency should be abated if they are held liable for the amount of the deficiency because the refund was based on an error by respondent the law is well settled that the granting of a refund does not preclude the commissioner from issuing a notice_of_deficiency to recover the refund see 757_f2d_1157 1l1ith cir 733_f2d_435 6th cir affg tcmemo_1982_735 526_f2d_1 9th cir affg tcmemo_1974_243 the taxpayers in gordon v united_states supra and in warner v commissioner supra made the same argument that petitioners are making here ie that the commissioner should not be allowed to make refunds and then demand repayment to this argument the courts of appeals stated 'alas the commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘testoppel' ' gordon v united_states supra pincite quoting warner v commissioner f 2d pincite the court therefore must reject petitioners’ position on this issue and sustain respondent with respect to petitioners' contention that the interest on the deficiencies should be abated sec_6404 provides the secretary shall abate the assessment of all interest on any erroneous refund under sec_6602 until the date demand for repayment is made unless--- a the taxpayer or a related_party has in any way caused such erroneous refund or b such erroneous refund exceeds dollar_figure without passing upon the question of whether the refund in this case constitutes an erroneous refund that was caused by petitioners due to the error in reporting income on their income_tax return we hold that this court has no jurisdiction in this case over an abatement of interest issue arising under sec_6404 as the court noted in 89_tc_352 sec_6404 by its very terms does not operate until after there has been an assessment of interest which has not yet occurred in this case in this case neither the deficiency nor the interest on the deficiency has been assessed nor can any assessment be made until the decision in this case is entered petitioners may file with respondent an administrative request for abatement of any interest assessed if in a notice of final_determination petitioners' request is denied petitioners may then petition this court for a review of that determination however this court will order an abatement only if it is shown that the commissioner abused his discretion in denying the abatement see sec_6404 rule b 112_tc_230 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_685
